DISSENTING MEMORANDUM
Cole, Judge:
This case is to be restored to the New Orleans docket solely because the trial judge, a member of this court on circuit, authorized by statute, 28 U. S. C. (1946 ed., Supp. Ill) § 254, to hear and determine this and other cases before him at that port, sustained objections to certain questions asked of the witness Perez, and the majority, sitting not as a court in review or on appeal, but as a division of this court, having jurisdiction, as is claimed, to decide such litigation *62to tbe total exclusion of the trial judge participating therein, feels that certain rulings were erroneous and that the witness should have been permitted to testify.
The majority cites in support of its position Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175. My dissenting views set forth at some length in the said Bush case are equally applicable here.
Feeling so very strongly, as I do, that under the law governing the practice and procedure before this court, for a division of three judges to take over decision in a case which, in its entirety, was tried and submitted on circuit, away from New York, before a single judge directed to then-and-there hear and determine such litigation is wrong, I must most respectfully dissent from the majority views expressed herein.
It has been my position, and I restate with much emphasis here, that a member of this court on circuit is a United States judge conducting the trial of a case and it is his duty in doing so to conduct such trial as he believes to be proper, thereby making such rulings as, in his opinion, are legal and sound, and, thereafter, when such case is submitted before him and the litigation is closed, he, individually, should decide the same.
But in this instance, where there is no authority spelled out in the law, permitting any division of this court to review rulings made during the course of a trial before a single judge, except in reappraisement proceedings when the division functions with appellate jurisdiction, clearly such a division has no authority, which the majority has undertaken herein, to tell the trial judge how he shall conduct proceedings before him and rule on the admissibility of evidence offered at the time.